Name: 2000/95/EC: Commission Decision of 20 December 1999 on financial aid from the Community for the operation of certain Community reference laboratories in the veterinary public health field (residues) and amending Decisions 1999/587/EC and 1999/760/EC (notified under document number C(1999) 4678) (Only the Spanish, Danish, German, English, French, Italian, Dutch and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  cooperation policy;  research and intellectual property; NA;  agricultural activity;  economic policy
 Date Published: 2000-02-03

 Avis juridique important|32000D00952000/95/EC: Commission Decision of 20 December 1999 on financial aid from the Community for the operation of certain Community reference laboratories in the veterinary public health field (residues) and amending Decisions 1999/587/EC and 1999/760/EC (notified under document number C(1999) 4678) (Only the Spanish, Danish, German, English, French, Italian, Dutch and Swedish texts are authentic) Official Journal L 028 , 03/02/2000 P. 0048 - 0049COMMISSION DECISIONof 20 December 1999on financial aid from the Community for the operation of certain Community reference laboratories in the veterinary public health field (residues) and amending Decisions 1999/587/EC and 1999/760/EC(notified under document number C(1999) 4678)(Only the Spanish, Danish, German, English, French, Italian, Dutch and Swedish texts are authentic)(2000/95/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 1258/1999 of 17 May 1999(2), and in particular Article 28(2) thereof,Whereas:(1) Community financial aid should be granted to the Community reference laboratories designated by the Community to assist them in carrying out the functions and duties laid down in Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products(3);(2) Community assistance must be conditional on the accomplishment of those functions and duties by the laboratory concerned;(3) For budgetary reasons, Community assistance should be granted for a period of 11 months;(4) For supervisory purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 on the financing of the common agricultural policy should apply;(5) For certain Community Reference Laboratories in veterinary field Community assistance has been granted by Decisions 1999/587/EC(4) and 1999/760/EC(5); however, these Decisions do not permit payment of this assistance in advance; therefore these Decisions must be amended;(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The Community grants financial assistance to the Netherlands for the functions and duties referred to in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Rijksinstituut voor de Volksgezondheid en MilieuhygiÃ «ne, Bilthoven, the Netherlands, for the detection of residues of certain substances.2. The Community's financial assistance shall amount to a maximum of EUR 375000 for the period from 1 August 1999 to 30 June 2000.Article 21. The Community grants financial assistance to France for the functions and duties referred to in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Laboratoire des mÃ ©dicaments vÃ ©tÃ ©rinaires, FougÃ ©res, France, for the detection of residues of certain substances.2. The Community's financial assistance shall amount to a maximum of EUR 375000 for the period from 1 August 1999 to 30 June 2000.Article 31. The Community grants financial assistance to Germany for the functions and duties referred to in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Bundesinstitut fÃ ¼r gesundheitlichen Verbraucherschutz und VeterinÃ ¤rmedizin (formerly the Institut fÃ ¼r VeterinÃ ¤rmedizin), Berlin, Germany, for the detection of residues of certain substances.2. The Community's financial assistance shall amount to a maximum of EUR 375000 for the period from 1 August 1999 to 30 June 2000.Article 41. The Community grants financial assistance to Italy for the functions and duties referred to in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Istituto Superiore di SanitÃ , Rome, Italy, for the detection of residues of certain substances.2. The Community's financial assistance shall amount to a maximum of EUR 375000 for the period from 1 August 1999 to 30 June 2000.Article 5The Community's financial assistance shall be paid as follows:(a) 70 % by way of an advance at the request of the recipient Member State.(b) the balance following presentation of supporting documents and a technical report by the recipient Member State. Those documents must be present at the latest six months after the end of the period for which financial assistance has been granted.Article 6Articles 8 and 9 of Council Regulation (EC) No 1258/1999 shall apply mutatis mutandis.Article 71. Article 8 of Decision 1999/587/EC is replaced by the following: "The Community's financial assistance shall be paid as follows:(a) 70 % by way of an advance at the request of the recipient Member State,(b) the balance following presentation of supporting documents and a technical report by the recipient Member State. Those documents must be present at the latest six months after the end of the period for which financial assistance has been granted."2. Article 6 of Decision 1999/760/EC is replaced by the following: "The Community's financial assistance shall be paid as follows:(a) 70 % by way of an advance at the request of the recipient Member State,(b) the balance following presentation of supporting documents and a technical report by the recipient Member State. Those documents must be present at the latest six months after the end of the period for which financial assistance has been granted."Article 8This Decision is addressed to the Kingdom of Denmark, the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Italian Republic, the Kingdom of the Netherlands, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 20 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.(3) OJ L 125, 23.5.1996, p. 10.(4) OJ L 223, 24.8.1999, p. 28.(5) OJ L 300, 23.11.1999, p. 35.